EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 11, and 19 are allowable because the prior art of record does not disclose or reasonably suggest a method and system comprising presenting via a display device a document for review by a user, receiving via a voice assistant platform a query of the user about at least one portion of the document, determining based on the user having at least one previous interaction with a digital assistant that the user is comfortable interacting with digital assistants, responsive to determining that the user is comfortable interacting with the digital assistants, determining an answer to the query based on a limited set of additional documents relevant to the at least one portion, the limited set of additional documents including a corpus of the additional documents corresponding to an authoring organization of the document and the additional documents the user has previously reviewed, and presenting the answer at least one of visually via the display device or audibly via the voice assistant platform.  Independent claim 19 is the broadest independent claim.  
Generally, it is known in the prior art to receive spoken queries from a user and to present answers to a spoken query visually or audibly based on a corpus of documents.  However, the prior art of record does not disclose or reasonably suggest a combination of additional features including (a) receiving the query while a document is presented to a user for review, (b) an answer to a query is based on a limited set of additional documents from an organization or that a user has previously reviewed, and (c) determining that a user is comfortable interacting with a digital assistant based upon Koenig et al. (U.S. Patent Publication 2013/0254126) and Andreica et al. (U.S. Patent Publication 2019/0005138).
Misvaer et al. (U.S. Patent Publication 2008/0281853) discloses relatively close prior art directed to legal instruments management that facilitates review of contracts or legal documents, where an interface enables users to search for similar contracts.  However, Misvaer et al. does not clearly disclose that a query is received through a voice assistant platform, implying that a query is a spoken query, and does not disclose determining if a user is comfortable interacting with the digital assistant based on previous interaction.
Bakir et al. (U.S. Patent Publication 2020/0342039), ¶[0082], teaches determining if a user is comfortable interacting with an automated assistant based on user interactions including if a user clicks through confirmation screens relatively quickly.
The Specification, ¶[0002], states an objective of providing a functionality to a party to an agreement to ask questions about portions of the agreement that are unclear to a signing party, so that parties signing the agreement can have mutual understanding of agreements, and eliminating a circumstance where an agreement might be held invalid or unenforceable.  
Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571) 272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARTIN LERNER/Primary Examiner
Art Unit 2657      
March 15, 2021